Title: [Diary entry: 16 October 1787]
From: Washington, George
To: 

Tuesday 16th. Thermometer at 46 in the Morning 50 at Noon and 46 at Night. Clear all day with the Wind at No. Wt. & fresh. Rid to the Ferry, French’s Dogue run & Muddy hole Plantations. At the former took an Acct. of the Horses—Cattle & Sheep as follow. Horses. Note—The Acct. of the Horses being mis-laid, cannot be entered here; but will come in when a fresh one can be taken—see Decr. 15th. 1787. 
Cattle
Oxen 	5
Bulls—4 yrs. old	1
2 Do.	1
2
Cows 	8 years old	2
7 Ditto 	3
6 Ditto 	3
5 Ditto 	2
10
Heifers	4 years old	3
3 Ditto 	2
2 Ditto 	2
Calves 	7
14
Steers 	5 years old	1
4 Ditto 	3
3 Ditto 	8
2 Ditto 	5
Calves 	2
19
On the Plantatn. to be accd.	50

Besides the above.
Cows with the Farmrs	1
In the Meadw. fattg	2
3
Steers Do. Do	1
Oxen 	2
Not in care of the Overr.	6
Sheep.
Rams 	1
Wethers—old 	1
young 	20
Ewes	19 	41
 At Muddy hole put the Buck Wht. which was this day cut into very small heaps and dug the Country Potatoes which measured as follow from the half Acre of experimental ground (the half of which had received dung—viz. 50 Bushels)—viz.—The No. Wt. quarter of the Piece, which had been dunged, and was in hills, yielded 4 bushels of eatable, and 3½ which were fit only for seed. The So. Wt. quarter also in hills but not dunged yielded 2½ Eatable & 3½ Seed. The No. Et. quarter which had been dunged & was in 4 feet drills produced 2½ eatable and 2 of Seed and the So. Et. Quarter 2½ eatable and 2 of Seed. In the whole 11½ of eatable and 11 of Seed. The Potatoes in the dunged part of the ground were much the largest and yielded 
eatable	seed
from the Hills	4 B.	&	3½
In 4 feet rows	2½	2
6½	5½
Undunged
In Hills	2½	3½
4 feet Rows	2½	2
5	5½
difference	1½
6½	5½
 Note. Upon remeasurg. of these after they came to the Mansion House they turned out (heaped measure) only 7½ Bushls. of eatable and 10½ of Seed. 

Short in the eatable
4 bush.



Seed
1/2
4 1/2

  Whether this was occasioned by the difference of measure or theft of the Carter is not certain. At Dogue run Treading out And at French’s plowing and filling up Gullies in the New Meadow. At the Ferry pulling Pease.